Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-1998

United States v. Isaac
Precedential or Non-Precedential:

Docket 97-7139




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Isaac" (1998). 1998 Decisions. Paper 91.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/91


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 97-7139

                  USA, et al. v. RUPERT ISAAC


    The following modifications have been made to the Court's
Opinion issued on April 10, 1998, in the above-entitled appeal
and will appear as part of the final version of the opinion:


Page 16, first paragraph under A., line 2: please delete the
period (".") after "5K1.1"



                             Very truly yours,


                             /s/ P. Douglas Sisk,
                                 Clerk

Dated: April 27, 1998